PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,059,822
Issue Date: 13 Jul 2021
Application No. 16/349,047
Filing or 371(c) Date: 10 May 2019
For: MAGL INHIBITORS

:
:
:	DECISION ON PETITION
:
:



This is a decision on the “Request for Reconsideration of Patent Term Adjustment under 37 C.F.R. § 1.705(d)” filed August 25, 2021, which is being treated as a request under 37 CFR 1.705(b) to correct the patent term adjustment (PTA) from 4 days to 91 days.

The Office has re-determined the PTA to be 58 days. 

This redetermination of patent term adjustment is not the Director’s decision on the patentee’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C. § 154(b)(4).


Relevant Procedural History

The above-identified patent issued with a PTA determination of 4 days on July 13, 2021. On August 25, 2021, patentee filed the present request under 37 CFR 1.705(b), seeking an adjustment of the PTA to 91 days, accompanied by a $210 petition fee as set forth in § 1.18(e).


Decision

The PTA is based on the following determination previously made by the Office: 

The period of delay under 35 U.S.C. 154(b)(1)(A) (“A Delay”) is 134 days;
The period of delay under 35 U.S.C. 154(b)(1)(B) (“B Delay”) is 0 days;
The period of delay under 35 U.S.C. 154(b)(1)(C) (“C Delay”) is 0 days;
The number of days of overlapping delay (“Overlap”) between the periods of A Delay, B Delay, and C Delay is 0 days; and
The period of delay under 35 U.S.C. 154(b)(2)(C) (“Applicant Delay”) is 130 days.

The PTA is the sum of the days of A Delay, B Delay, and C Delay reduced by the number of days of Overlap and Applicant Delay. In other words, the following formula is be used to calculate the PTA:

	PTA = 	A Delay + B Delay + C Delay – Overlap – Applicant Delay

The patent set forth a PTA of 4 days (134 days of A Delay + 0 days of B Delay + 0 days of C Delay - 0 days of Overlap - 130 days of Applicant Delay).

Patentee disagrees with Office’s prior determination of 130 days of applicant delay. Patentee suggests the correct period of reduction for applicant delay is 43 days. This change would result in 91 days of PTA (134 days of A Delay + 0 days of B Delay + 0 days of C Delay - 0 days of Overlap - 43 days of Applicant Delay).

The Office notes that the final rule changes set forth in Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 85 FR 36335 (June 16, 2020) apply to original utility an plant patents issuing from applications filed on or after May 29, 2000, in which a Notice of Allowance was mailed on or after July 16, 2020. The Office further notes the above-identified utility patent issued from an application filed after May 29, 2000, and where a Notice of Allowance was mailed after July 16, 2020. Therefore, the Office will apply the final rule changes when issuing its redetermination on PTA. See id.

As further discussed below, the Office finds the period of applicant delay is 76 days. Accordingly, the correct PTA is 58 days (134 days of A delay + 0 days of B delay + 0 days of C delay - 0 days of Overlap - 76 days of Applicant Delay).


A Delay

Petitioner does not dispute the Office’s prior determination of 134 days of A delay. The Office has recalculated the period of B delay as part of the Office’s redetermination of the PTA and confirmed the period of B delay is 134 days.


B Delay

Petitioner does not dispute the Office’s prior determination that the period of B delay is 0 days. The Office has recalculated the period of B delay as part of the Office’s redetermination of the PTA and confirmed the period of B delay is 0 days.


C Delay

Petitioner does not dispute the Office’s prior determination that the period of C delay is 0 days. The Office has recalculated the period of C delay as part of the Office’s redetermination of the PTA and confirmed the period of C delay is 0 days.


Overlap

Petitioner does not dispute the Office’s prior determination that the number of days of Overlap is 0 days. The Office has recalculated the number of days of Overlap as part of the Office’s redetermination of the PTA and confirmed the number of days of Overlap is 0 days.


Applicant Delay

Petitioner disputes the Office’s prior determination of 130 days of applicant delay. In particular, petitioner disagrees with the calculation of the periods of reduction of 14 days and 83 days under 37 CFR 1.704(c)(10) for the submission of papers on March 11, 2021, and April 22, 2021, after the mailing of a notice of allowance. Petitioner suggests the total amount of applicant delay for the submission of these two papers on March 11, 2021, and April 22, 2021, is 43 days.

The Office has recalculated the period of applicant as part of the Office’s redetermination of the PTA. The Office has applied the revised provisions of 37 CFR 1.704 as set forth in Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 85 FR 36335 (June 16, 2020) in calculating applicant delay. The Office has determined the period of applicant delay is 76 days. 

The applicant delay includes the following period(s):

33 days of applicant delay under 37 CFR 1.704(c)(13) for the period beginning on the January 17, 2020, (day after the date that is eight months from the date of commencement of the national stage under 35 U.S.C. 371(b) or (f) in an international application) and ending on February 18, 2020 (date the application is in condition for examination as defined in § 1.704(f).
1 day of applicant delay under 37 CFR 1.704(c)(10) for the period beginning on March 11, 2021 (day after the date of the mailing date of the notice of allowance under 35 U.S.C. 151) and ending on March 11, 2021 (date the amendment under § 1.312 or other paper was filed).
43 days of applicant delay under 37 CFR 1.704(c)(10) for the period beginning on March 11, 2021 (day after the date of the mailing date of the notice of allowance under 35 U.S.C. 151) and ending on April 22, 2021 (date the amendment under § 1.312 or other paper was filed).

The Office concurs with petitioner’s calculations of the periods of reduction under 37 CFR 1.704(c)(10) for the submission of the papers on March 11, 2021, and April 22, 2021, after the mailing of a notice of allowance. Accordingly, the Office will remove the periods of reduction of 14 days and 83 days. To the extent that the two periods of 1 day and 43 days under 37 CFR 1.704(c)(10) overlap, the Office will enter a single period of reduction of 43 days.

The Office notes patentee failed to include the period of reduction of 33 days under 37 CFR 1.704(c)(13) when calculating the total amount of applicant delay. The record is clear that petitioner failed to provide the application in condition for examination as defined in 37 CFR 1.704(c) within eight months from the date of commencement. This is a ground for reduction of PTA under 37 CFR 1.704(c)(13) of 33 days for the period beginning on January 17, 2020, the day after the date that is 8 months from the date of commencement, and ending on February 18, 2020, the date the application was in condition for examination. 

The period of applicant delay is 76 (43 + 33) days.

Overall PTA Calculation

Formula:

“A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X days of PTA


USPTO’s Calculation:

134 + 0 + 0 - 0 - 76 = 58 days

Patentee’s Calculation:

134 + 0 + 0 - 0 - 43 = 91 days


Conclusion

Patentee is entitled to PTA of 58 days. Using the formula “A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X, the amount of PTA is calculated as follows: 134 + 0 + 0 - 0 - 76 = 58 days

If patentee continues to disagree with the Office’s redetermination of patent term adjustment, patentee has two (2) months from the date of this redetermination to request reconsideration of the patent term adjustment without paying any additional petition fee. This two-month period is extendable under 37 CFR 1.136(a). However, if patentee responds more than two months after the mail date of the redetermination, patentee is required to pay the extension of time fee. After the period to respond has expired, the Office will sua sponte issue a certificate of correction adjusting the PTA to 58 days.

Questions related to this matter may be directed to the undersigned at (571) 272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET


Enclosures:  	Adjusted PTA calculation
Draft Certificate of Correction